Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an antenna apparatus comprising: a signal processing section having at least two of a first processing unit for calculating position information of a vehicle to which a first antenna element is attached on the basis of information obtained through the first antenna element, a second processing unit for performing mobile communication through a second antenna element, a third processing unit for receiving information from outside of the vehicle and transmitting information that pertains to the vehicle through a third antenna element, a fourth processing unit for receiving at least either of a digital broadcast and a terrestrial broadcast through a fourth antenna element, and a fifth processing unit for performing image processing on an image signal obtained from an imaging unit; an antenna element section having one or more antenna element among the first antenna element to the fourth antenna element, which corresponds to one or more processing unit, included in the signal processing section, among the first processing unit to the fourth processing unit; and a transceiver unit connected to a gateway ECU of the vehicle through an onboard LAN, wherein among the first antenna element to the fourth antenna element and the imaging unit, one or more antenna element / imaging unit which corresponds to one or more processing unit, included in the signal processing section, among the first processing unit to the fifth processing unit, is covered with a case, one or more processing unit, included in the signal processing section, among the first processing unit to the fifth processing unit, is accommodated in a housing arranged at a position closer to the antenna element section than the gateway ECU, and one or more processing unit, included in the signal processing section, among the first processing unit to the fifth processing unit, communicates with the gateway ECU through the transceiver unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Susumu (JP 2003-046536) teaches a communication system comprising: an on-vehicle LAN to which ECUs are connected; a gateway ECU placed between the on-vehicle LAN and a communication section to relay data communications.  The gateway ECU authenticates an out-vehicle device.






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845